DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/2021.
Claims 1-20 are pending. Claims 1-18 are withdrawn. Applicant's election with traverse of claim 20 in the reply filed on 3/15/2021 is acknowledged.  The traversal is on the ground(s) that claims 19 and 20 are related and overlap in scope. After further reconsideration, the restriction between claims 19 and 20 is withdrawn. Claims 19 and 20 have been examined on the merits herein.  

Claim Objections
Claims 19 and 20 are objected to because they depend on a non-elected claim.
Appropriate correction is required.
 They have specific examples of both the skin microbes and the microbes which prevent.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (Kim I, Biosci. Biotechnol. Biochem, Vol. 68, No. 12, (2004), pp. 2427-2435, IDS).   
Kim I teach a microorganism which is able to deodorize and remove malodor by decreasing volatile fatty acids including isovaleric acid. The microorganism is Lactobacillus sakei strain KJ-2008 (see entire document, p. 2428, last parag.-p.2429, 1st parag., Fig. 5) which is in a medium.  
As per MPEP 2111.01, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

It is noted that applicants claim a method for production of a comprising having an intended use, i.e. cosmetic or pharmaceutical compositions, wherein the microorganism is formulated with an acceptable (for its intended use) carrier or excipient, with no specific carrier or excipient claimed. Therefore, when the claim is 
Thus, the reference anticipates the claimed invention. 

Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (Kim II) (J. Microbiol. Biotechnol., Vol. 13, No. 2, (2003), pp. 207-216, IDS).
Kim II teach a microorganism which is able to deodorize and remove malodor by decreasing volatile fatty acids including isovaleric acid. The microorganism is Lactobacillus sakei strain KJ-2008 (see entire document, p. 209, Volatile fatty acid removal section).  
As per MPEP 2111.01, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

It is noted that applicants claim a method for production of a comprising having an intended use, i.e. cosmetic or pharmaceutical compositions, wherein the 
Thus, the reference anticipates the claimed invention. 


Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GB1584694 (IDS).
GB694 teach a Lactobacillus strain when orally administered has a deodorizing activity (p. 2, 1st full parag.). GB694 teaches pharmaceutical compositions comprising the Lactobacillus with water (p. 13-16). 
As per MPEP 2111.01, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).


Thus, the reference anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Kim et al. (Kim I, Biosci. Biotechnol. Biochem, Vol. 68, No. 12, (2004), pp. 2427-2435, IDS), Kim et al. (Kim II) (J. Microbiol. Biotechnol., Vol. 13, No. 2, (2003), pp. 207-216, IDS), GB1584694 (IDS) in view of Tsuchikura (US20030044368) and Baur (US2003/0049231, IDS). 
Kim I and Kim II teach a microorganism which is able to deodorize and remove malodor by decreasing volatile fatty acids including isovaleric acid. The microorganism is Lactobacillus sakei strain KJ-2008 (see entire document, Fig. 5).  

GB694 teach a Lactobacillus strain when orally administered has a deodorizing activity (p. 2, 1st full parag.). GB694 teaches pharmaceutical compositions comprising the Lactobacillus with water (p. 13-16). 
As stated above with respect to the 102 rejections, As per MPEP 2111.01, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.” In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must “conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.” 37 CFR 1.75(d)(1).

It is noted that applicants claim a method for production of a comprising having an intended use, i.e. cosmetic or pharmaceutical compositions, wherein the microorganism is formulated with an acceptable (for its intended use) carrier or excipient, with no specific carrier or excipient claimed. Therefore, when the claim is given its broadest reasonable interpretation, a reference which teaches the microorganism in a medium or water is interpreted to anticipate and/or obviate the claimed subject matter. 

Baur teaches the formulation of cosmetic and pharmaceutical compositions against skin pathogens and anti-adhesion of skin pathogens comprising Lactobacillus wherein the compositions are in the form of a cream, lotions cleansing bar, shampoo or powder with pharmaceutical and cosmetic carriers or excipients (0002, 0011, 0012-0019, 0039, 0049, 0050-0058
Tsuchikura teach that body odors and foot odor is caused by isovaleric acid (0002). 
Therefore, cosmetic and pharmaceutical compositions comprising microorganisms which are taught to deodorize by decreasing isovaleric acid would inherently be microorganisms which prevent the generation of foot malodor. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to make a cosmetic or pharmaceutical composition containing a microorganism that is capable of preventing food malodor as taught by the prior art of record and by formulating the microorganism with a suitable 
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632